United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 02-31192
                         Conference Calendar



ABDUL THOMAS,

                                     Plaintiff-Appellant,

versus

BERYL TOUPS; PAUL D. CONNICK, JR.;
DORA RABALAIS; 24TH JUDICIAL DISTRICT
COURT, COURT OFFICIALS,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 02-CV-918-C
                      --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Abdul Thomas, Louisiana prisoner # 118017, appeals from the

district court's dismissal of his 42 U.S.C. § 1983 complaint as

frivolous and for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B).   Thomas argues that the Clerk of Court for the

Jefferson Parish 24th Judicial District denied him access to the

courts by failing to file his state application for post-

conviction relief, which he allegedly mailed to the clerk via

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-31192
                                -2-

certified mail.   He further argues that Dora Rabalais, the

Director of the prison legal programs department, denied him

access to the courts by withholding a certified mail receipt

showing that he had mailed his application for post-conviction

relief.

     We conclude based on the record that the district court did

not err in finding that Thomas did not mail his state application

to the Clerk of Court.   Thomas has not addressed the district

court's finding that the defendants did not have a duty to file

his pleadings on his behalf and could not be liable for Thomas's

failure to properly direct his pleadings to the Clerk of Court.

Accordingly, that issue is deemed abandoned.   See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); see also Brinkmann

v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th

Cir. 1987)(when an appellant fails to identify any error in the

district court's analysis, it is the same as if the appellant had

not appealed that judgment).

     With respect to Thomas's claim against Rabalais, Thomas was

able to submit information from the certified mail receipt by

obtaining from the U.S. Postal Service delivery information that

included a scanned image of the recipient's name and address.

Thus, Thomas has failed to show an actual injury.   See Lewis v.

Casey, 518 U.S. 343, 351-54 (1996); see also Ruiz v. United

States, 160 F.3d 273, 275 (5th Cir. 1998)("without proving an
                            No. 02-31192
                                 -3-

actual injury, a prisoner cannot prevail on an access-to-the-

courts claim").

     Thomas's appeal is without merit and is frivolous.      Howard

v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).      Accordingly, his

appeal is DISMISSED.    See 5TH CIR. R. 42.2.   The district court's

dismissal of the complaint and this court's dismissal of the

appeal count as two strikes against Thomas for purposes of 28

U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 388

(5th Cir. 1996).    Thomas in CAUTIONED that if he accumulates

three strikes, he may not proceed in forma pauperis in any civil

action or appeal while he is incarcerated or detained in any

facility unless he is in imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.